As filed with the U.S. Securities and Exchange Commission on November 30, 2015 File Nos. 033-81396 811-08614 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 52 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 53 [X] (Check appropriate box or boxes) BRANDES INVESTMENT TRUST (Exact name of Registrant as Specified in Charter) 11988 El Camino Real, Suite 600 San Diego, California 92130 (Address of Principal Executive Office) (858) 755-0239 (Registrant's Telephone Number, including Area Code) Michael Glazer c/o Morgan, Lewis & Bockius LLP 300 South Grand Avenue, 22nd Floor Los Angeles, California 90071 (Name and address of agent for Service) As soon as practicable after this Registration Statement is declared effective. (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective (check appropriate box) [] Immediately upon filing pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(a)(1). [X] 60 days after filing pursuant to Rule 485 (a)(1). [] 75 days after filing pursuant to Rule 485 (a)(2). [] on (date) pursuant to Rule 485(a)(2). If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No.52 to the Registration Statement of Brandes Investment Trust is being filed for the purpose of adding Class R6 shares to the following series of the Trust:Brandes International Equity Fund, Brandes Global Equity Fund, Brandes Global Equity Income Fund, Brandes Global Opportunities Value Fund, Brandes Emerging Markets Value Fund, Brandes International Small Cap Equity Fund, Brandes Core Plus Fixed Income Fund and Brandes Credit Focus Yield Fund. BRANDES Brandes Core Plus Fixed Income Fund Class A – BCPAX Class E – BCPEX Class I – BCPIX Class R6 – [] Brandes Credit Focus Yield Fund Class A – BCFAX Class I – BCFIX Class R6 – [] Prospectus January29, 2016 The U.S. Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS SUMMARY SECTION SUMMARY SECTION 3 This important section summarizes the Brandes Core Plus Fixed Income Fund 3 Fund’s investments, risks, fees and past Brandes Credit Focus Yield Fund 9 performance. INVESTMENT OBJECTIVE, POLICIES AND RISKS 15 INVESTMENT OBJECTIVE, Investment Objective 15 POLICIES AND RISKS Investment Policies 15 This section provides details about the Principal Risks of Investing in the Funds 18 Fund’s investment strategies and risks. Portfolio Holdings 20 FUND MANAGEMENT FUND MANAGEMENT 21 Review this section for information The Investment Advisor 21 about the organizations and people who Portfolio Managers 21 oversee the Fund. Other Service Providers 23 SHAREHOLDER INFORMATION 24 SHAREHOLDER INFORMATION Choosing a Share Class 24 This section explains how shares are Class A Shares 25 valued and how to purchase and sell Class E Shares 29 shares, and provides information on Class I Shares 29 dividends, distributions and taxes. Shareholder Service Plan 30 Distribution Plan 30 Additional Payments to Dealers 30 Anti-Money Laundering 31 Pricing of Fund Shares 31 Purchasing and Adding to Your Shares 32 Exchanging Your Shares 34 Selling Your Shares 34 Policy on Disruptive Trading 37 Dividends and Distributions 39 Taxes 39 INDEX DESCRIPTIONS This section provides a description of the INDEX DESCRIPTIONS 40 market indices mentioned in this Prospectus. FINANCIAL HIGHLIGHTS 41 FINANCIAL HIGHLIGHTS Review this section for details on APPENDIX A A-1 selected financial statements of the Fund. PRIVACY NOTICE PN-1 Table of Contents - Fixed Income Prospectus SUMMARY SECTION Brandes Core Plus Fixed Income Fund Investment Objective The Brandes Core Plus Fixed Income Fund (the “Core Plus Fund” or “Fund”) seeks to maximize long-term total return, consisting of both current income and capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Core Plus Fund.You may qualify for sales charge discounts if you or your family invest, or agree to invest in the future, at least $25,000 in the Brandes Funds.More information about these and other discounts is available from your financial professional and in the section titled, “Shareholder Information” on page24 of the Prospectus and “Additional Purchase and Redemption Information” on pageB-78 of the Fund’s Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class E(3) Class I Class R6 Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 3.75% None None None Maximum Deferred Sales Charge (Load) None* None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class E Class I Class R6 Management Fees 0.35% 0.35% 0.35% 0.35% Distribution (12b-1) Fees 0.25% None None None Other Expenses Shareholder Servicing Fees None 0.25% None None Other Expenses(1) 0.79% 0.79% 0.84% 0.79% Total Other Expenses 0.79% 1.04% 0.84% 0.79% Total Annual Fund Operating Expenses 1.39% 1.39% 1.19% 1.14% Less:Fee Waiver and/or Expense Reimbursement -0.69% -0.69% -0.69% -0.79% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement(2) 0.70% 0.70% 0.50% 0.35% * Investments of $1 million or more are not subject to a front-end sales charge but generally will be subject to a deferred sales charge of 1.00% on amounts of less than $4 million, 0.50% on amounts of at least $4million but less than $10million and 0.25% on amounts of at least $10 million, if redeemed within one year from the date of purchase. “Other Expenses” have been restated to reflect current expenses. In addition, “Other Expenses” for Class I shares includes 0.05% of class-specific sub-transfer agency fees. (2) The Advisor has contractually agreed to limit the Core Plus Fund’s ClassA, ClassE, ClassI and Class R6 annual operating expenses (excluding acquired fund fees and expenses, interest expense in connection with investment activities, taxes and extraordinary expenses), including repayment of previous waivers, to the following percentages of the Fund’s average daily net assets attributable to the specific classes through January31, 2017: 0.70%, 0.70%, 0.50% and 0.35%, respectively (the “Expense Caps”).The Expense Caps may be terminated at any time by the Board of Trustees upon 60 days’ notice to the Advisor, or by the Advisor with the consent of the Board.The Advisor is permitted, with Board approval, to be reimbursed for fee reductions and/or expense payments made in the prior three years with respect to any Class of the Fund.The Advisor may request reimbursement if the aggregate amount paid by the Fund toward operating expenses for the Class for the fiscal year (taking into account the reimbursement) does not exceed the Expense Cap with respect to such Class or any lower expense cap for the Class in effect at the time of the reimbursement. (3) Effective October 1, 2015, the Class E Shares for the Core Plus Fund were closed to new investors. Accordingly, as of that date the Fund discontinued all sales of Class E Shares, except shares purchased: (1) through the reinvestment of dividends and distributions; and (2) by retirement plans (other than traditional IRAs, SIMPLE IRAs, Roth IRAs, SEP plans and SARSEP plans) that have already selected the Fund as an investment option.The Fund may relax this restriction on sales of shares at the discretion of the Board of Trustees from time to time. Summary Section -3- Table of Contents - Fixed Income Prospectus Example This Example is intended to help you compare the costs of investing in the Core Plus Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the contractual expense limitation for 1 year).Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A $444 $733 $1,044 $1,923 Class E $72 $372 $695 $1,609 Class I $51 $309 $588 $1,382 Class R6 $36 $284 $551 $1,315 Portfolio Turnover The Core Plus Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 18.63% of the average value of its portfolio. Principal Investment Strategies The Core Plus Fund invests at least 80% of its net assets measured at the time of purchase in fixed income securities.These include, but are not limited to, debt securities issued by U.S. and foreign companies, debt obligations issued or guaranteed by the U.S.Government and foreign governments and their agencies and instrumentalities, and U.S. and foreign mortgage-backed securities, collateralized mortgage obligations and asset-backed debt securities.The Fund may invest up to 25% of its total fixed income assets, measured at the time of purchase, in securities not denominated in U.S. dollars and may engage in currency hedging.Brandes Investment Partners, L.P., the Fund’s investment advisor (the “Advisor”), uses the principles of value investing to analyze and select debt securities for the Fund’s investment portfolio.As part of this process, the Advisor reviews such measures as the issuer’s free cash flow, debt-to-equity ratio, earnings before interest, taxes, depreciation and amortization (“EBITDA”)-to-interest ratio, debt-to-EBITDA ratio or other measures of credit worthiness in evaluating the securities of a particular issuer. The Core Plus Fund may invest in debt instruments of any maturity or with no maturity and it may invest in both investment-grade securities and non-investment grade securities (also known as “high-yield bonds” or “junk bonds”).(Up to 25% of the Fund’s total debt securities may be in high yield bonds.)The Fund invests in debt securities that can be purchased at prices or yield premiums over U.S.Treasury securities (or other relatively risk free securities) which the Advisor believes to be attractive based on the Advisor’s assessment of each security’s intrinsic value.The Advisor will typically sell a security from the Fund’s portfolio when the Advisor’s research process identifies a significantly better investment opportunity or the Advisor’s assessment of the security’s intrinsic value declines.The Advisor may also sell certain portfolio securities from time to time in order to adjust the average maturity, duration or yield of the Fund’s portfolio or to meet requests for redemption of Fund shares. Summary Section -4- Table of Contents - Fixed Income Prospectus Principal Investment Risks Because the values of the Core Plus Fund’s investments will fluctuate with market conditions, so will the value of your investment in the Fund.You could lose money on your investment in the Core Plus Fund, or the Fund could underperform other investments.Principal risks of the Fund are as follows: ● Bank Debt Risk – Investments in bank debt involve credit risk, interest rate risk, liquidity risk and other risks, including the risk that any loan collateral may become impaired or that the Core Plus Fund may obtain less than the full value for the loan interests when sold. ● Credit Risk – Fixed income securities are subject to varying degrees of credit risk, which are often reflected in credit ratings.The value of an issuer’s securities held by the Core Plus Fund may decline in response to adverse developments with respect to the issuer or if the issuer or any guarantor is unwilling or unable to pay or perform in a timely fashion. ● Currency Risk – Because the Core Plus Fund invests in securities denominated in foreign currencies, the U.S.dollar values of its investments fluctuate as a result of changes in foreign exchange rates.Such changes will also affect the Fund’s income. ● Equity Market Risk – The Core Plus Fund may invest in preferred stocks.The values of equity securities fluctuate in response to the activities of individual companies and general stock market and economic conditions. ● Foreign Securities Risk – The performance of foreign securities depends on the political and economic environments and other overall economic conditions in the countries where the Core Plus Fund invests. ● Emerging Markets Risk – Emerging markets involve greater risk and volatility than more developed markets. Some emerging markets countries may have fixed or managed currencies that are not free-floating against the U.S.dollar. Certain of these currencies have experienced, and may experience in the future, substantial fluctuations or a steady devaluation relative to the U.S.dollar. Certain emerging markets are sometimes referred to as “frontier markets.” Frontier markets, the least advanced capital markets in the developing world, are among the riskiest markets in the world in which to invest. Frontier markets have the fewest number of investors and investment holdings and may not even have stock markets on which to trade. Investments in this sector are typically illiquid, nontransparent and subject to very low regulation levels as well as high transaction fees, and may also contain substantial political and currency risk. ● Interest Rate Risk – As with most fixed income funds, the income on and value of your shares in the Core Plus Fund will fluctuate along with interest rates.When interest rates rise, the market prices of the debt securities the Fund owns usually decline. When interest rates fall, the prices of these securities usually increase. ● Liquidity Risk – Liquidity risk exists when particular investments are difficult to purchase or sell.The Core Plus Fund’s investments in illiquid securities may reduce the return of the Fund because it may be unable to sell such illiquid securities at an advantageous time or price.Illiquid securities may also be difficult to value. ● Mortgage- and Asset-Backed Securities Risk – Mortgage- and asset-backed securities may decline in value when defaults on the underlying mortgages or assets occur and may exhibit additional volatility in periods of changing interest rates.When interest rates decline, the prepayment of mortgages or assets underlying such securities may require the Core Plus Fund to reinvest that money at lower prevailing interest rates, resulting in reduced returns. ● Non-Investment Grade (High Yield Bond) Securities Risk – Below investment grade debt securities are speculative and involve a greater risk of default and price change due to changes in the issuer’s creditworthiness.The market prices of these debt securities may fluctuate more than the market prices of investment grade debt securities and may decline significantly in periods of general economic difficulty. Summary Section -5- Table of Contents - Fixed Income Prospectus ● Portfolio Turnover Risk – The Core Plus Fund is actively managed, which means that the Advisor may frequently buy and sell securities.Frequent trading increases a Fund’s portfolio turnover rate and may increase transaction costs, such as brokerage commissions and taxes.Increased transaction costs could detract from the Fund’s performance. ● U.S. Government Obligations Risk – Securities issued by the U.S. Treasury and certain U.S. government agencies are backed by the full faith and credit of the U.S. government.While this guarantee should ensure the timely repayment of all principal and interest, it does not mean that the market value of such securities cannot be adversely impacted by changes in interest rates, similar to non-U.S. government-issued fixed income securities.Securities issued by certain other U.S. government-related entities, principally Fannie Mae and Freddie Mac, are often categorized as U.S. government obligations, but do not enjoy the full backing of the U.S. government. ● Value Style Risk – Value style of investing has caused the Fund’s performance to deviate from the performance of market benchmarks and other managers for substantial periods of time and may do so in the future. Performance The following performance information shows you how the Core Plus Fund has performed and provides some indication of the risks of investing in the Fund by showing how its performance has varied from year to year.The bar chart shows changes in the yearly performance of the Fund’s ClassI shares since its inception.The table that follows compares the Fund’s returns over time to broad-based securities indices.The bar chart and table assumes reinvestment of dividends and distributions.Of course, past performance, before and after taxes, does not indicate how the Funds will perform in the future.Updated performance is available on the Fund’s website www.brandesfunds.com. Year-by-Year Total Returns as of December31, for Class I Shares Best Quarter Q3 7.55% Worst Quarter Q3 -8.97% Brandes Core Plus Fixed Income Fund Average Annual Total Returns For the period ending December 31, 2015 Brandes Core Plus Fixed Income Fund 1 Year 5 Years Since Inception (December28, 2007) Class A Shares – Return Before Taxes % % % Class E Shares – Return Before Taxes % % % Class R6 Shares – Return Before Taxes Class I Shares – Return Before Taxes % % % Return After Taxes on Distributions % % % Return After Taxes on Distributions and Sale of Fund Shares % % % Barclays U.S. Aggregate Bond Index (reflects no deduction for fees, expenses or taxes) % % % Summary Section -6- Table of Contents - Fixed Income Prospectus ClassI shares commenced operation on December28, 2007.ClassE shares commenced operation on May28, 2008.Performance shown for the ClassE shares prior to May28, 2008 reflects the performance of the ClassI shares restated to reflect ClassE expenses.ClassS shares never commenced operations.They were redesignated as ClassA shares and commenced operations on January31, 2013.Performance shown prior to the inception of ClassA shares on January31, 2013, reflects the performance of ClassI shares, restated to reflect ClassA sales loads and expenses.Performance shown prior to the inception of Class R6 shares on [], reflects the performance of Class I shares restated to reflect Class R6 expenses. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns shown are not relevant to investors who are exempt from tax or hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts.After-tax returns are shown for ClassI shares only and after-tax returns for other Classes will vary. Management Investment Advisor. Brandes Investment Partners, L.P. Portfolio Managers Position with Advisor Managed the Fund Since: Charles S. Gramling, CFA Director of Fixed Income and Fixed Income Investment Committee Member David J. Gilson, CFA Associate Portfolio Manager/Analyst and Fixed Income Investment Committee Member Timothy M. Doyle, CFA Fixed Income Portfolio Manager and Fixed Income Investment Committee Member Purchase and Sale of Fund Shares You may purchase, redeem or exchange Fund shares on any business day by written request via mail (Brandes Core Plus Fixed Income Fund, c/oU.S.Bancorp Fund Services, LLC, 615East Michigan Street, 3rdFloor, Milwaukee, WI 53201-0701), by wire transfer, by telephone at (800) 395-3807, or through a financial intermediary. Class and Type of Account Minimum Initial Investment Subsequent Minimum Investment Class A and Class E – Regular Accounts $2,500 $500 – Traditional and Roth IRA Accounts $1,000 $500 – Automatic Investment Plans $500 $500 Class I $100,000 $500 Class R6(1) $0 $0 (1) Class R6 shares are generally available only to retirement plans established under Internal Revenue Code Sections 401(a), 403(b) or 457, and to nonqualified deferred compensation plans and certain voluntary employee benefit association and post‐retirement plans. Class R6 shares are generally available only if plan level or omnibus accounts are held on the books of the Fund. Tax Information The Core Plus Fund’s distributions are taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Distributions on investments made through tax deferred vehicles, such as 401(k) plans or IRAs, may be taxed later upon withdrawal of assets from those accounts. Summary Section -7- Table of Contents - Fixed Income Prospectus Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Core Plus Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Summary Section -8- Table of Contents - Fixed Income Prospectus SUMMARY SECTION Brandes Credit Focus Yield Fund Investment Objective The Brandes Credit Focus Yield Fund (the “Credit Focus Yield Fund” or “Fund”), seeks total return, consisting of both current income and capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Credit Focus Yield Fund.You may qualify for sales charge discounts if you or your family invest, or agree to invest in the future, at least $25,000 in the Brandes Funds.More information about these and other discounts is available from your financial professional and in the section titled, “Shareholder Information” on page24 of the Prospectus and “Additional Purchase and Redemption Information” on pageB-78 of the Fund’s Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class I Class R6 Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 3.75% None None Maximum Deferred Sales Charge (Load) None* None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class I Class R6 Management Fees 0.50% 0.50% 0.50% Distribution (12b-1) Fees 0.25% None None Other Expenses(1) 0.76% 0.81% 0.76% Total Annual Fund Operating Expenses 1.51% 1.31% 1.26% Less:Fee Waiver and/or Expense Reimbursement -0.56% -0.61% -0.84% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement(2) 0.85% 0.60% 0.42% * Investments of $1 million or more are not subject to a front-end sales charge but generally will be subject to a deferred sales charge of 1.00% on amounts of less than $4 million, 0.50% on amounts of at least $4million but less than $10million and 0.25% on amounts of at least $10 million, if redeemed within one year from the date of purchase. “Other Expenses” have been restated to reflect current expenses. In addition, “Other Expenses” for Class I shares includes 0.05% of class-specific sub-transfer agency fees. (2) The Advisor has contractually agreed to limit the Credit Focus Yield Fund’s ClassA, ClassI and Class R6 annual operating expenses (excluding Acquired Fund Fees and Expenses, interest expense in connection with investment activities, taxes and extraordinary expenses), including repayment of previous waivers, to the following percentages of the Fund’s average daily net assets attributable to the specific classes through January31, 2017: 0.85%, 0.60% and 0.42%, respectively (the “Expense Caps”).The Expense Caps may be terminated at any time by the Board of Trustees upon 60 days’ notice to the Advisor, or by the Advisor with the consent of the Board.The Advisor is permitted, with Board approval, to be reimbursed for fee reductions and/or expense payments made in the prior three years with respect to any Class of the Fund.The Advisor may request reimbursement if the aggregate amount paid by the Fund toward operating expenses for the Class for the fiscal year (taking into account the reimbursement) does not exceed the Expense Cap with respect to such Class or any lower expense cap for the Class in effect at the time of the reimbursement. Summary Section -9- Table of Contents - Fixed Income Prospectus Example This Example is intended to help you compare the costs of investing in the Credit Focus Yield Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the contractual expense limitation for one year).Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A $468 $781 $1,117 $2,063 Class I $72 $355 $660 $1,526 Class R6 $43 $316 $611 $1,449 Portfolio Turnover The Credit Focus Yield Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 26.17% of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the Credit Focus Yield Fund invests primarily in debt securities issued by U.S. and foreign companies and debt obligations issued or guaranteed by the U.S.Government and foreign governments and their agencies and instrumentalities.The Fund may also make investments in U.S. and foreign mortgage-backed securities, collateralized mortgage obligations, asset-backed debt securities and other forms of debt obligations and income producing securities, including but not limited to preferred stock, and loan participations and assignments.The Fund may invest up to 30% of its total fixed income assets, measured at the time of purchase, in securities not denominated in U.S. dollars and may engage in currency hedging.Brandes Investment Partners, L.P., the investment advisor (the “Advisor”), uses the principles of value investing to analyze and select debt securities for the Fund’s investment portfolio.As part of this process, the Advisor reviews such measures as the issuer’s free cash flow, debt-to-equity ratio, earnings before interest, taxes, depreciation and amortization (“EBITDA”)-to-interest ratio, debt-to-EBITDA ratio or other measures of credit worthiness in evaluating the securities of a particular issuer. The Credit Focus Yield Fund may invest in instruments of any maturity or with no maturity and it may invest in both investment-grade securities and non-investment grade securities (also known as “high-yield bonds” or “junk bonds”).(Up to 50% of the Fund’s total debt securities may be in high yield bonds.)The Fund invests in securities that can be purchased at prices or yield premiums over U.S.Treasury securities (or other relatively risk free securities) which the Advisor believes to be attractive based on the Advisor’s assessment of each security’s intrinsic value.The Advisor will typically sell a security from the Fund’s portfolio when the Advisor’s research process identifies a significantly better investment opportunity or the Advisor’s assessment of the security’s intrinsic value declines.The Advisor may also sell certain portfolio securities from time to time in order to adjust the average maturity, duration or yield of the Fund’s portfolio or to meet requests for redemption of Fund shares. Summary Section -10- Table of Contents - Fixed Income Prospectus Principal Investment Risks Because the values of the Credit Focus Yield Fund’s investments will fluctuate with market conditions, so will the value of your investment in the Fund.You could lose money on your investment in the Fund, or the Fund could underperform other investments.Principal risks of the Fund are as follows: ● Bank Debt Risk – Investments in bank debt involve credit risk, interest rate risk, liquidity risk and other risks, including the risk that any loan collateral may become impaired or that the Fund may obtain less than the full value for the loan interests when sold. ● Credit Risk – Fixed income securities are subject to varying degrees of credit risk, which are often reflected in credit ratings.The value of an issuer’s securities held by the Credit Focus Yield Fund may decline in response to adverse developments with respect to the issuer. ● Currency Risk – Because the Credit Focus Yield Fund invests in securities denominated in foreign currencies, the U.S.dollar values of its investments fluctuate as a result of changes in foreign exchange rates.Such changes will also affect the Fund’s income. ● Equity Market Risk – The Credit Focus Yield Fund may invest in preferred stocks.The values of equity securities fluctuate in response to the activities of individual companies and general stock market and economic conditions. ● Foreign Securities Risk – The performance of foreign securities depends on the political and economic environments and other overall economic conditions in the countries where the Credit Focus Yield Fund invests. ● Emerging Markets Risk – Emerging markets involve greater risk and volatility than more developed markets. Some emerging markets countries may have fixed or managed currencies that are not free-floating against the U.S.dollar. Certain of these currencies have experienced, and may experience in the future, substantial fluctuations or a steady devaluation relative to the U.S.dollar. Certain emerging markets are sometimes referred to as “frontier markets.” Frontier markets, the least advanced capital markets in the developing world, are among the riskiest markets in the world in which to invest. Frontier markets have the fewest number of investors and investment holdings and may not even have stock markets on which to trade. Investments in this sector are typically illiquid, nontransparent and subject to very low regulation levels as well as high transaction fees, and may also contain substantial political and currency risk. ● Interest Rate Risk – As with most fixed income funds, the income on and value of your shares in the Credit Focus Yield Fund will fluctuate along with interest rates. When interest rates rise, the market prices of the debt securities the Fund owns usually decline. When interest rates fall, the prices of these securities usually increase. ● Liquidity Risk – Liquidity risk exists when particular investments are difficult to purchase or sell.The Credit Focus Yield Fund’s investments in illiquid securities may reduce the return of the Fund because it may be unable to sell such illiquid securities at an advantageous time or price.Illiquid securities may also be difficult to value. ● Mortgage- and Asset-Backed Securities Risk – Mortgage- and asset-backed securities may decline in value when defaults on the underlying mortgage or assets occur and may exhibit additional volatility in periods of changing interest rates.When interest rates decline, the prepayment of mortgages or assets underlying such securities may require the Credit Focus Yield Fund to reinvest that money at lower prevailing interest rates, resulting in reduced returns. ● Non-Investment Grade (High Yield Bond) Securities Risk – Below investment grade debt securities (also known as “high yield bonds”) are speculative and involve a greater risk of default and price change due to changes in the issuer’s creditworthiness.The market prices of these debt securities may fluctuate more than the market prices of investment grade debt securities and may decline significantly in periods of general economic difficulty. Summary Section -11- Table of Contents - Fixed Income Prospectus ● Portfolio Turnover Risk – The Credit Focus Yield Fund is actively managed, which means that the Advisor may frequently buy and sell securities.Frequent trading increases the Fund’s portfolio turnover rate and may increase transaction costs, such as brokerage commissions and taxes.Increased transaction costs could detract from the Fund’s performance. ● U.S. Government Obligations Risk – Securities issued by the U.S. Treasury and certain U.S. government agencies are backed by the full faith and credit of the U.S. government.While this guarantee should ensure the timely repayment of all principal and interest, it does not mean that the market value of such securities cannot be adversely impacted by changes in interest rates, similar to non-U.S. government-issued fixed income securities.Securities issued by certain other U.S. government-related entities, principally Fannie Mae and Freddie Mac, are often categorized as U.S. government obligations, but do not enjoy the full backing of the U.S. government. ● Value Style Risk – Value style of investing has caused the Fund’s performance to deviate from the performance of market benchmarks and other managers for substantial periods of time and may do so in the future. Performance The following performance information shows you how the Credit Focus Yield Fund has performed and provides some indication of the risks of investing in the Fund by showing how its performance has varied from year to year.The bar chart shows changes in the yearly performance of the Fund’s Class I shares since its inception.The table below compares the Fund’s total return over time to a broad-based securities index.The chart and table assume reinvestment of dividends and distributions.Of course, past performance, before and after taxes, does not indicate how the Fund will perform in the future.Updated performance is available on the Fund’s website www.brandesfunds.com. Brandes Credit Focus Yield Fund Year-by-Year Total Returns as of December31, for Class I Shares Best Quarter Q2 17.43% Worst Quarter Q3 -13.78% Summary Section -12- Table of Contents - Fixed Income Prospectus Brandes Credit Focus Yield Fund Average Annual Total Returns For periods ending December 31, 2015 Brandes Credit Focus Yield Fund 1 Year 5 Years 10 Years Class A Shares – Return Before Taxes % % % Class R6 Shares – Return Before Taxes % % % Class I Shares – Return Before Taxes % % % Return After Taxes on Distributions % % % Return After Taxes on Distributions and Sale of Fund Shares % % % Barclays U.S. Intermediate Credit Index (reflects no deduction for fees, expenses or taxes) % % % Barclays Aggregate Bond Index (reflects no deduction for fees, expenses or taxes) % % 4.71% Performance information shown for ClassI shares prior to February1, 2012, is that of a private investment fund managed by the Advisor with policies, guidelines and restrictions that were, in all material respects, equivalent to those of the Fund.Prior to January31, 2013, ClassA shares were known as ClassS shares.(ClassA shares have the same operating expenses as ClassS shares.)Performance shown prior to the inception of ClassA shares on February1, 2012 reflects the performance of ClassI shares, restated to reflect ClassA sales loads and expenses.Performance shown prior to the inception of Class R6 shares on [], reflects the performance of Class I shares restated to reflect Class R6 expenses. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns shown are not relevant to investors who are exempt from tax or hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts.After-tax returns are shown for ClassI shares only.After-tax returns for other Classes will vary. Management Investment Advisor. Brandes Investment Partners, L.P. Portfolio Managers Position with Advisor Managed the Fund Since: Charles S. Gramling, CFA Director of Fixed Income and Fixed Income Investment Committee Member David J. Gilson, CFA Associate Portfolio Manager/Analyst and Fixed Income Investment Committee Member Timothy M. Doyle, CFA Fixed Income Portfolio Manager and Fixed Income Investment Committee Member Purchase and Sale of Fund Shares You may purchase, redeem or exchange Fund shares on any business day by written request via mail (Brandes Credit Focus Yield Fund, c/oU.S.Bancorp Fund Services, LLC, 615East Michigan Street, 3rdFloor, Milwaukee, WI 53201-0701), by wire transfer, by telephone at (800) 395-3807, or through a financial intermediary. Class and Type of Account Minimum Initial Investment Subsequent Minimum Investment Class A – Regular Accounts $2,500 $500 – Traditional and Roth IRA Accounts $1,000 $500 – Automatic Investment Plans $500 $500 Class I $100,000 $500 Class R6(1) $0 $0 Summary Section -13- Table of Contents - Fixed Income Prospectus (1) Class R6 shares are generally available only to retirement plans established under Internal Revenue Code Sections 401(a), 403(b) or 457, and to nonqualified deferred compensation plans and certain voluntary employee benefit association and post‐retirement plans. Class R6 shares are generally available only if plan level or omnibus accounts are held on the books of the Fund. Tax Information The Credit Focus Yield Fund’s distributions are taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Distributions on investments made through tax deferred vehicles, such as 401(k) plans or IRAs, may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Credit Focus Yield Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Summary Section -14- Table of Contents - Fixed Income Prospectus INVESTMENT OBJECTIVE, POLICIES AND RISKS Investment Objective The Core Plus Fund’s and Credit Focus Yield Fund’s investment objective is to seek to maximize long-term total return, consisting of both current income and capital appreciation.The Core Plus Fund’s investment objective is fundamental and may only be changed with shareholder approval.The Credit Focus Yield Fund’s investment objective is not fundamental and may be changed without shareholder approval upon 60days’ notice to shareholders. Investment Policies Core Plus Fund The Core Plus Fund may not make any change in its investment policy of investing at least 80% of its net assets (plus any borrowings for investment purposes) in fixed income securities without first providing the Fund’s shareholders with at least 60days’ prior written notice. The Core Plus Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) measured at the time of purchase in fixed income securities and other income producing securities.Generally, substantially all of Fund’s assets are invested in such securities. The Advisor generally uses the principles of value investing to analyze and select debt securities for the Core Plus Fund’s investment portfolio.As part of this process, the Advisor reviews such measures as the issuer’s free cash flow, debt-to-equity ratio, earnings before interest, taxes, depreciation and amortization (“EBITDA”)-to-interest ratio, debt-to-EBITDA ratio, or other measures of credit worthiness in evaluating the securities of a particular issuer.The Advisor does not include formal consideration of general economic scenarios in its investment process, nor does it attempt to predict short-term movements of interest rates.The Fund invests in debt securities that can be purchased at prices or yield premiums over U.S.Treasury securities (or other relatively risk free securities) which the Advisor believes to be attractive based on the Advisor’s assessment of each security’s intrinsic value.The assessment of intrinsic value is based upon an analysis of the issuers’ ability to repay, the quality of the collateral (if any), liquidity, and other factors.The Advisor may also employ other types of analysis in assessing the attractiveness of a security, relying upon present day pricing information, quantitative cash flow valuation techniques, financial statement and collateral analysis, and actual and projected ratings in determining if a given security is attractively priced.Although the Fund uses an index as its benchmark, sector, industry, and issuer weightings in the Fund can vary materially from the index from time to time. The Core Plus Fund invests in a diversified portfolio (generally approximately 60-150 positions) of debt securities.These include, but are not limited to, debt securities issued by U.S. and foreign companies, debt obligations issued or guaranteed by the U.S.Government and foreign governments and their agencies and instrumentalities, U.S. and foreign mortgage-backed and asset-backed debt securities, collateralized mortgage obligations, preferred stock, and loan participations and assignments.The Fund limits its exposure to any single issuer of a security to 5% of the Fund’s total fixed income assets, cash and cash equivalents measured at the time of purchase – except that there is no limit on U.S.Treasury obligations and a limit of 30% of total Fund assets on the direct obligations of any single U.S.agency. The Core Plus Fund invests in both investment-grade securities and non-investment grade securities (also known as “high-yield bonds” or “junk bonds”).The Advisor deems any security rated at least BBB- (or its equivalent) by one or more of Moody’s, Standard & Poor’s, or Fitch, or any security that has been determined by the Advisor to be of comparable quality, to be investment grade.At least 75% of the Fund’s debt securities must be investment grade, measured at the time of purchase.Non-investment grade debt securities may be rated as low as D, may be in default of payment of principal and/or interest, or may not be rated. Investment Objectives, Policies & Risks -15- Table of Contents - Fixed Income Prospectus The Core Plus Fund may invest in debt instruments of any maturity.The Advisor primarily uses effective duration and modified duration measures (“duration”) to approximate the sensitivity of a security’s price to changes in interest rates.The longer a security’s duration, the more sensitive it will be to changes in interest rates.Similarly, a portfolio with a longer average portfolio duration will be more sensitive to changes in interest rates than a portfolio with a shorter average portfolio duration.While the average portfolio duration of the Fund typically will vary, the duration of the Fund’s portfolio is generally expected to be within a 20% margin (higher or lower) of the duration of the Fund’s benchmark index.Other than in periods of unusual market conditions, which could continue for an extended period, this margin will normally be within 10% of the duration of the Fund’s benchmark index. The Fund may invest up to 25% of its total fixed income assets, measured at the time of purchase, in securities not denominated in U.S. dollars and may engage in currency hedging.The Fund may invest in new issue and mortgage-backed securities on a “when issued” basis (known as “TBA securities”).An investment in a TBA security represents a commitment by the investor to accept delivery of mortgage-backed securities at a later date, usually one or two months after investment, upon which the investment is settled.Under normal circumstances, the investment never settles.Rather, in the month of settlement, the commitment to accept delivery is “rolled” forward to a subsequent month.This rolling activity is accounted for as a sale of the original TBA security and a purchase of a new TBA security. Credit Focus Yield Fund The Credit Focus Yield Fund invests primarily in debt securities.The Advisor will generally use the principles of value investing to analyze and select income producing securities for the Credit Focus Yield Fund’s investment portfolio.As part of this process, the Advisor reviews such measures as the issuer’s free cash flow, debt-to-equity ratio, earnings before interest, taxes, depreciation and amortization (“EBITDA”)-to-interest ratio, debt-to-EBITDA ratio, or other measures of credit worthiness in evaluating the securities of a particular issuer.The Advisor does not include formal consideration of general economic scenarios in its investment process, nor does it attempt to predict short-term movements of interest rates.The Fund invests in debt securities that can be purchased at prices or yield premiums over U.S.Treasury securities (or other relatively risk free securities) which the Advisor believes to be attractive based on the Advisor’s assessment of each security’s intrinsic value.The assessment of intrinsic value is based upon an analysis of the issuers’ ability to repay, the quality of the collateral (if any), liquidity, and other factors.The Advisor may also employ other types of analysis in assessing the attractiveness of a security, relying upon present day pricing information, quantitative cash flow valuation techniques, financial statement and collateral analysis, and actual and projected ratings in determining if a given security is attractively priced.Although the Fund uses an index as its benchmark, sector, industry, and issuer weightings in the Fund can vary materially from the index from time to time. The Credit Focus Yield Fund invests in a diversified portfolio (generally approximately 60-150 positions) of income producing securities.These include but are not limited to debt securities issued by U.S. and foreign companies, debt obligations issued or guaranteed by the U.S.Government and foreign governments and their agencies and instrumentalities, U.S. and foreign mortgage-backed securities, asset-backed securities, collateralized mortgage obligations, preferred stock, and loan participations and assignments.The Fund may invest up to 30% of its total fixed income assets, measured at the time of purchase, in securities not denominated in U.S. dollars and may engage in currency hedging.The Fund limits its exposure to any single issuer of a security to 10% of the Fund’s total fixed income assets, cash and cash equivalents measured at the time of purchase – except that there is no limit on U.S.Treasury obligations and a limit of 30% of total Fund assets on the direct obligations of any single U.S.agency. The Credit Focus Yield Fund invests in both investment-grade securities and non-investment grade securities (also known as “high-yield bonds” or “junk bonds”).The Advisor deems any security rated at least BBB- (or its equivalent) by one or more of Moody’s, Standard & Poor’s, or Fitch, or any security that has been determined by the Advisor to be of comparable quality, to be investment grade.At least 50% of the Fund’s debt securities must be investment grade, measured at the time of purchase.Non-investment grade debt securities may be rated as low as D, may be in default of payment of principal and/or interest, or may not be rated. Investment Objectives, Policies & Risks -16- Table of Contents - Fixed Income Prospectus The Credit Focus Yield Fund may invest in debt instruments of any maturity.The Advisor primarily uses effective duration and modified duration measures (“duration”) to approximate the sensitivity of a security’s price to changes in interest rates.The longer a security’s duration, the more sensitive it will be to changes in interest rates.Similarly, a portfolio with a longer average portfolio duration will be more sensitive to changes in interest rates than a portfolio with a shorter average portfolio duration.While the average portfolio duration of the Fund typically will vary, the duration of the Fund’s portfolio is generally expected to be within a 20% margin (higher or lower) of the duration of the Fund’s benchmark index. The Credit Focus Yield Fund may invest in new issue and mortgage-backed securities on a “when issued” basis (known as “TBA securities”).An investment in a TBA security represents a commitment by the investor to accept delivery of mortgage-backed securities at a later date, usually one or two months after investment, upon which the investment is settled.Under normal circumstances, the investment never settles.Rather, in the month of settlement, the commitment to accept delivery is “rolled” forward to a subsequent month.This rolling activity is accounted for as a sale of the original TBA security and a purchase of a new TBA security. More on the Credit Focus Yield Fund’s Performance.Prior to February1, 2012, the Advisor managed a private investment fund with policies, guidelines and restrictions that were, in all material respects, equivalent to those of the Fund.The performance information shown for Class I shares for periods before February1, 2012 is that of the private investment fund and reflects the net expenses of the private investment fund, which were lower than the current net expenses for ClassI shares.If the private investment fund’s performance had been restated to reflect ClassI expenses, the performance would have been lower.Performance shown prior to February1, 2012 for the ClassA shares reflects the performance of the private investment fund restated to reflect ClassA sales loads and expenses.The performance of the private investment fund prior to February1, 2012 is based on calculations that are different than the standardized method of performance calculations required by the SEC.The private investment fund was not registered under the Investment Company Act of 1940 (“1940Act”) and was not subject to certain investment limitations, diversification requirements, and other restrictions imposed by the 1940Act and the Internal Revenue Code of 1986, which, if applicable, may have adversely affected its performance. Both Funds Value Investing The Advisor uses some of the general principles of the Graham and Dodd value investing approach as introduced in the classic book Security Analysis, and applies them to fixed income.The Advisor seeks to purchase a diversified group of securities which are undervalued, i.e. trading at prices which its research indicates are below their long-term intrinsic values. The Advisor uses fundamental analysis to develop an estimate of intrinsic value, and looks at, among other factors, a company’s earnings, book value, cash flow, capital structure, and management record, as well as its industry and position within that industry.This analysis includes a review of company reports, filings with the SEC, computer databases, industry publications, general and business publications, research reports and other information sources, as well as interviews with company management. The value principles used by the Advisor lead it to focus on securities which in its opinion offer not only an attractive stream of income but also the potential for price gains as the market price adjusts to a level more consistent with the Advisor’s long-term expectations.In a number of cases, the issuers of such value securities may be experiencing financial distress varying from mild to quite severe, the extent of which the Advisor expects will lessen over time.Such “value securities” may pose a higher risk of default or exhibit higher price volatility until the issues related to the issuer’s financial distress are better understood by the market or are ultimately resolved. Investment Objectives, Policies & Risks -17- Table of Contents - Fixed Income Prospectus Selling Portfolio Securities The Funds sell portfolio securities when the Advisor determines that a security has reached its intrinsic value, the Advisor’s research process identifies a significantly better investment opportunity, or the Advisor’s assessment of the security’s intrinsic value declines.The Funds may also sell certain portfolio securities from time to time in order to adjust the average maturity, duration or yield of a Fund.At the time of purchase the Advisor generally intends to hold securities for a period of two to five years, but actual holding periods for individual securities can be significantly less than two years. Short-Term Investments Each Fund may invest from time to time in short-term cash equivalent securities either as part of its overall investment strategy or for temporary defensive purposes in response to adverse market, economic, political or other conditions which in the Advisor’s discretion require investments inconsistent with the Fund’s principal investment strategies.As a result of taking such temporary defensive positions, a Fund may not achieve its investment objective. Other Investment Techniques and Restrictions Each Fund will use certain other investment techniques, and has adopted certain investment restrictions, which are described in the Statement of Additional Information (“SAI”).Certain of these investment restrictions are fundamental and may be changed only by a majority vote of the Fund’s outstanding shares. Sale of Portfolio Securities The Advisor will typically sell a security from a Fund’s portfolio when the Advisor’s research process identifies a significantly better investment opportunity.The Advisor may also sell certain portfolio securities from time to time in order to adjust the average maturity, duration or yield of a Fund’s portfolio or to meet requirements for redemption of Fund shares.At the time of purchase, the Advisor generally intends for a Fund to hold securities for a period of two to five years, but actual holding periods for individual securities can be significantly less than two years.If a Fund has “when issued” activity, its portfolio turnover can be as high as 200%-600% per year; excluding rolling activity, the turnover will typically be 50%-100% per year. Principal Risks of Investing in the Funds The Advisor will apply the investment techniques described above in making investment decisions for the Funds, but there can be no guarantee that these will produce the desired results.The value of your investment in a Fund will fluctuate, which means you could lose money.You should consider an investment in a Fund as a long-term investment. Bank Debt Risk The Funds may invest in bank debt, which includes interests in loans to companies or their affiliates undertaken for various purposes.These loans, which may bear fixed or floating rates, have generally been arranged through private negotiations between a company and one or more financial institutions, including banks.A Fund’s investment may be in the form of participation in loans or of assignments of all or a portion of loans from third parties.Investments in bank debt involve credit risk, interest rate risk, liquidity risk and other risks, including the risk that any loan collateral may become impaired or that a Fund may obtain less than the full value for the loan interests when sold. Credit Risk Fixed income securities are subject to varying degrees of credit risk, which are often reflected in credit ratings.The value of an issuer’s securities held by a Fund may decline in response to adverse developments with respect to the issuer.In addition, a Fund could lose money if the issuer or guarantor of a fixed income security is unable or unwilling to make timely principal and interest payments or to otherwise honor its obligations. Investment Objectives, Policies & Risks -18- Table of Contents - Fixed Income Prospectus Currency Risk Fluctuations in currency exchange rates and currency transfer restitution may adversely affect the value of a Fund’s investments in foreign securities, which are denominated or quoted in currencies other than the U.S. dollar.Such changes will also affect the Fund’s income. Emerging Markets and Related Risk Investing in emerging market securities involves risks which are in addition to the usual risks inherent in foreign investments.Some emerging markets countries may have fixed or managed currencies that are not free-floating against the U.S. dollar.Certain of these currencies have experienced substantial fluctuations or a steady devaluation relative to the U.S. dollar.The economies of some countries may differ favorably or unfavorably from the U.S. economy in such respects as rate of growth of gross domestic product, rate of inflation, capital reinvestment, resource self-sufficiency, number and depth of industries forming the economy’s base, condition and stability of financial institutions, governmental controls and investment restrictions that are subject to political change and balance of payments position.Further, investors may face greater difficulties or restrictions with respect to investments made in emerging markets countries than in the United States. Emerging securities markets typically have substantially less volume than U.S. markets, securities in many of such markets are less liquid, and their prices often are more volatile than those of comparable U.S. companies.Such markets often have different clearance and settlement procedures for securities transactions, and in some markets there have been times when settlements have been unable to keep pace with the volume of transactions, making it difficult to conduct transactions.Delays in settlement could result in temporary periods when assets which a Fund desires to invest in emerging markets may be uninvested.Settlement problems in emerging markets countries also could cause the Fund to miss attractive investment opportunities.Satisfactory custodial services may not be available in some emerging markets countries, which may result in the Fund incurring additional costs and delays in the transportation and custody of such securities. Foreign Securities Risk Investments in foreign securities involve special risks.Investments in securities issued by entities outside the United States may be affected by conditions affecting local or regional political, social or economic instability; different accounting, auditing, financial reporting and legal standards and practices in some countries; expropriations; changes in tax policy; greater market volatility; and differing securities market structures and practices.Because each Fund may invest in securities payable in foreign (non-U.S.) currencies, each Fund is also subject to the risk that those currencies will decline in value relative to the U.S.dollar, thus reducing a Fund’s return. High Yield Risk As a result of its investments in high yield securities and unrated securities of similar credit quality (commonly known as “junk bonds”), each Fund may be subject to greater levels of interest rate, credit and liquidity risk than portfolios that do not invest in such securities.High yield securities are considered predominantly speculative with respect to the issuer’s continuing ability to make principal and interest payments.In addition, an economic downturn or period of rising interest rates could adversely affect the market for high yield securities and reduce a Fund’s ability to sell its high yield securities.If the issuer of a security is in default with respect to interest payments or principal payments, a Fund may lose its entire investment in the security. Interest Rate Risk The income generated by debt securities owned by a Fund will be affected by changing interest rates.In addition, as interest rates rise the values of fixed income securities held by a Fund are likely to decrease.Securities with longer durations tend to be more sensitive to changes in interest rates, usually making them more volatile than securities with shorter durations.Falling interest rates may cause an issuer to redeem or “call” a security before its stated maturity, which may result in the Fund having to reinvest the proceeds in lower yielding securities.If the U.S. Federal Reserve System revises its current policy of maintaining the federal funds rate at a low level and purchasing Government securities to support U.S. economic recovery, interest rates across the U.S. financial system may rise and fixed-income and related markets may become more volatile. Investment Objectives, Policies & Risks -19- Table of Contents - Fixed Income Prospectus Liquidity Risk Liquidity risk exists when particular investments are difficult to purchase or sell.Each Fund’s investments in illiquid securities may reduce the return of the Fund because it may be unable to sell such illiquid securities at an advantageous time or price. Investments in foreign securities, securities indexes, and foreign currencies) and securities with substantial market or credit risk tend to have the greatest exposure to liquidity risk.Illiquid securities may also be difficult to value.In addition, decreases since 2007 in fixed income dealer market-making capacity may persist in the future, potentially leading to decreased liquidity and increased volatility in the fixed income markets. Mortgage and Asset-Backed Securities Risk Mortgage- and Asset-Backed Securities are subject to certain additional risks.Rising interest rates tend to extend the duration of mortgage- and asset-backed securities, making them more sensitive to changes in interest rates.As a result, when holding mortgage- and asset-backed securities in a period of rising interest rates, a Fund may exhibit additional volatility.In addition, mortgage- and asset-backed securities are subject to prepayment risk.When interest rates decline, borrowers may pay off their mortgages sooner than expected. This can reduce the returns of a Fund because it will have to reinvest that money at the lower prevailing interest rates. Portfolio Turnover Risk The Funds are actively managed, which means that the Advisor may frequently buy and sell securities.Frequent trading increases a Fund’s portfolio turnover rate and may increase transaction costs, such as brokerage commissions and taxes.Increased transaction costs could detract from a Fund’s performance.Additionally, due to the institutional nature of the shareholders in each Fund, redemption requests could be large.In order to satisfy such redemption requests, a Fund may be forced to sell securities with built-in capital gains that will be taxable to shareholders invested in taxable accounts. U.S. Government Obligations Risk U.S. government obligations may be adversely impacted by changes in interest rates, and may not be backed by the full faith and credit of the U.S. government. Value Style Risk In managing the Funds, the Advisor applies the Graham and Dodd Value Investing approach, which selects investments based on the Advisor’s evaluation of the fundamental credit quality of the issuer.This style of investing has caused a Fund’s performance to deviate from the performance of market benchmarks and other managers for substantial periods of time and may do so in the future. Portfolio Holdings A complete description of the Funds’ policies and procedures with respect to the disclosure of the Funds’ portfolio holdings is available in the Funds’ Statement of Additional Information (“SAI”), which is located on the Funds’ website at www.brandesfunds.com. Investment Objectives, Policies & Risks -20- Table of Contents - Fixed Income Prospectus FUND MANAGEMENT Each Fund is a series of Brandes Investment Trust, a Delaware statutory trust (the “Trust”).The Board of Trustees of the Trust decides matters of general policy and reviews the activities of the Advisor and other service providers.The Trust’s officers conduct and supervise its daily business operations. The Investment Advisor Brandes Investment Partners, L.P. (the “Advisor”) has been in business, through various predecessor entities, since 1974.As of December31, 2014, the Advisor managed approximately $27.2billion in assets for various clients, including corporations, public and corporate pension plans, foundations and charitable endowments, and individuals.Charles H. Brandes owns a controlling interest in the Advisor’s general partner, Brandes Investment Partners, L.P.The Advisor’s offices are at 11988ElCamino Real, Suite600, SanDiego, California 92130. Subject to the direction and control of the Trustees, the Advisor develops and implements an investment program for the Funds, including determining which securities are bought and sold.The Advisor also provides certain officers for the Trust.For its services, the Advisor receives a percentage of each Fund’s average annual net assets, payable on a monthly basis from each Fund at the following annual rates: Core Plus Fund—0.35% and Credit Focus Yield Fund—0.50%.For the fiscal year ended September30, 2014, the Advisor waived its management fees for the Core Plus Fund and the Credit Focus Yield Fund. The Advisor has signed a contract with the Trust in which the Advisor has agreed to waive management fees and reimburse operating expenses of each Fund to the extent necessary to ensure that the operating expenses of each Class do not exceed the following percentages of the Fund’s average daily net assets shown in the table below (the “Expense Caps”).For this purpose, operating expenses do not include taxes, interest, brokerage commissions, expenses incurred in connection with any merger or reorganization, and extraordinary expenses such as litigation. Expense Caps ClassA ClassE ClassI ClassR6 Core Plus Fund 0.70% 0.70% 0.50% 0.35% Credit Focus Yield Fund 0.85% N/A 0.60% 0.42% Subject to Board approval, the Trust has agreed that the amount of any waiver or reimbursement with respect to a Class of shares of a Fund will be repaid by the Fund to the Advisor before the end of the third full fiscal year of the Fund after the fiscal year in which the waiver or reimbursement occurred, unless that repayment would cause the aggregate operating expenses of that Class to exceed the Class’ Expense Cap for the fiscal year in which the waived or reimbursed expenses were incurred or any lower expense cap in effect at the time of the reimbursement. A discussion regarding the basis for the Board of Trustees’ approval of the Core Plus Fund’s and the Credit Focus Yield Fund’s investment advisory agreement with the Advisor is available in the Funds’ semi-annual reports to shareholders for the period ended March31,2015. Portfolio Managers Each Fund’s investment portfolio is team-managed by an investment committee comprised of senior portfolio management professionals of the Advisor.All investment decisions for the Funds are the responsibility of the Advisor’s Fixed Income Investment Committee (the “Fixed Income Committee”).The members of the Committee are CharlesS. Gramling, CFA, DavidJ. Gilson, CFA, and Timothy M. Doyle, CFA. Fund Management
